Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a laminate comprising a fiber layer formed of cellulose fibers having a fiber width of 1000 nm or less; a resin layer; and an adhesive layer provided directly laminated between the fiber layer and the resin layer, wherein the fiber layer comprises hydrophilic macromolecules having a molecular weight of 50,000 or more and 8,000,000 or less, the resin layer comprises a polymer of acrylic monomers, the adhesive layer comprises a functional group (A), which forms a covalent bond with a (meth)acryloyl group included in the resin layer, and at least one selected from a functional group (B) and a hydrolyzed group of the functional group (B) which forms a covalent bond with a hydroxy group of ultrafine cellulose fibers included in the fiber layer, and the thickness of the fiber layer is 30 microns or more and 500 microns or less.

The prior art fails to teach or render obvious the layer construction combination of the claimed fiber layer / adhesive layer / resin layer wherein the fiber layer has a thickness of 30 microns or more and 500 microns or less and is formed from cellulose fibers having a fiber width of 1000 nm or less; the adhesive layer is provided directly laminated between the fiber layer and the resin layer and comprises hydrophilic macromolecules having a molecular weight of 50,000 or more and 8,000,000 or less, and the resin layer comprises a polymer of acrylic monomers such that there is covalent bond between the resin layer and the fiber layer 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787